 In the Matter Of ERNEST SPICKELMIER,EDITH P.SPICKELMIER, CARLF. SPICKELMIER,FRED J.SPICKELMIER,BETTY P.SPICKELMIER, ANDEDITH GREER,PARTNERSD/B/ASPICKELMIER COMPANY AND/ORBUILDERS SAND & GRAVEL COMPANY,EMPLOYERandLOCAL UNIONNo. 716,COAL,ICE, BUILDING MATERIAL & SUPPLY DRIVERS, AF-FILIATEDWITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONERCase No. 35-RC-188.Decided May 10,1949DECISIONANDORDERUpon a petition duly filed, hearing in this matter was held beforeWilliam Naimark, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board' finds :1.The Employer, a partnership consisting of six partners, isengaged in the building supply ' business in Indianapolis, Indiana.Its principal office and place of business is at East 52d Street, whereitmaintains a building supply yard and purchases for resale suchitems as brick, cement, and plastering materials., It also operatesa sand and gravel pit at 72d Street, some 4 miles away, where it quar-ries and sells sand and gravel.The 72d Street operation is solelyinvolved herein.The 52d Street operation, which is conducted under the name ofSpickelmier Company, makes its sales primarily to concerns engagedin the construction of residential and commercial buildings, some ofwhich are large building projects.During the year 1948, the partner-ship made purchases outside the State of Indiana for this operation inexcess of $200,000,3 which represented 38 percent of all such purchases1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panelconsist-ing of the undersigned Board Members [Houston, Reynolds, and Murdock].2 It also purchases certain materials which it manufactures into concreteblocks for saleas part of its building supply business at this location.S In most instances, the material so purchased was shipped directly to the building sup-ply yard at 52d Street. Some of this material, however, was shipped to the jobsites ofcustomers.83 N. L. R. B., No. 71.452 SPICKELMIERCOMPANY453for that period.During the same period, its total sales in this opera-tion were more than $1,000,000, all of which were made within theState.The 72d Street operation, which is conducted, for the most part,under the name of Builders Sand & Gravel Company,makes its salesprimarily to residential builders.The partnership's annual purchasesfor this operation amount to about $50,000, of which approximately$2,500 represejlts purchases from outside the State.Its annual salesin this operation exceed $100,000, all of which are made within theState.The Employer contends that its operations do not affect commercewithin the meaning of the Act to an extent warranting assertion ofjurisdiction by the Board. Its primary position is that its sand andgravel operation is separate from its building supply business at 52dStreet, that the sand and gravel operation alone should, therefore, beconsidered in determining whether the petition has raised a questionconcerning, representation affecting commerce, and that that operationis essentially local and does not have any substantial effect upon com-merce. Its secondary position is that even if the sand and gravel andthe 52d Street operations are both considered, the combined operationsare nevertheless essentially local and have no substantial effect uponcommerce.In support of its primary position, the Employer points to the factthat : (1) the sand and gravel operation is conducted under a differentname than the building supply yard, has a separate location about 4miles away, and has separate management; (2) the sand and graveloperation orders its own materials and machinery, takes its own salesorders and makes its own deliveries, and sells products that are notsold by the building supply yard; and (3) the sand and gravel opera-tion has different hours of work and pay scales, maintains its ownpay-roll records, and does not interchange or share employees with thebuilding supply yard.The record indicates, however, that the same individuals who ownthe building supply yard own the gravel and sand operation, that thelatter operation uses the name "Spickelmier Sand & Gravel Company"as well as "Builders Sand & Gravel Company," and that, although thetwo operations have separate immediate supervision, one of the part-ners and owners of both operations exercises over-all supervision overboth operations.Moreover, all materials and machinery ordered bythe sand and gravel operation are paid for by the partnership at itsprincipal office at 52d Street, and no separate bank account or booksof accountare maintainedfor the sand and gravel operation. In addi-tion, the main office pays all employees and othersengaged atthe sandand gravel operation.844340-50-vol. 83-30 454 .DECISIONS OF NATIONALLABOR RELATIONS BOARDUnder these circumstances, and particularly in view of the factthat both operations are primarily engaged in the same business,via.,the sale of building supplies of thesame generalnature to buildingconstruction concerns,4 we find, contrary to the contention of the Em-ployer, that the sand and gravel operation is an integral part of thepartnership's building supply business, and, accordingly, that the com-merce issueraised should be determined on the basis of the pertinentfacts with respect to both operations.We find further that the Employer's combined operations thusto be considered, which include annual out-of-State purchases total-ing approximately $202,500 and representing approximately 35 per-cent of its total purchases, and which have a close relationship.to thebuilding-construction industry,affectcommerce within the meaningof the Act to an extent warranting our assertion of jurisdiction in thiscase.52.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeks aunit of all truck drivers at the Employer'ssand and gravel pit.The Employer concedes that such a unit wouldbe appropriate if the drivers were employees within the meaning ofthe Act, but contends that the drivers are independent contractors andcould not, therefore, constitute an appropriate unit.The drivers involved hereina are engagedby the Employer to haulsand and gravel with their trucks from the Employer's sand and gravelpit to its customers.They are paid 5 cents a ton-mile for each load,computed on the basis of the shortest route between the gravel pit and4 Cf.Matter of Duke Power Company,77N. L.R. B. 652, where the operation that wasconsidered separately for commerce purposes was a local bus transportation system. andthe employer's primary business was the generating,transmitting,and distribution of elec-tric energy;Matter of HerffMotor Company,74 N. L.R. B. 1007,where the employer'smotor rebuilding division was considered separately from its automobile retail sales agency ;Matter of Johns-Manville Corporation,61 N. L.R. B. 1, where a local branch of a Nation-wide sales company was considered separately ; andMatter of Remington Rand, Inc.,27N. L. R. B.488, where a local service division of a manufacturer and lessor of businessmachines was considered separately.6 SeeMatterof J. H.PattersonCo., 79 N. L. R B.355;Matter of Akron Brick & BlockCo., 79 N. L. R. B. 1253Cf.Matter of Tampa Sand&Material Company, Inc.,78 N. L.R. B. 629;Matter of Cordele Sash, Door and Lumber Company, 79N. L. R. B.578;Matterof Richter Transfer Company,80 N. L. R. B.1246;Matter of Texas Construction MaterialCompany,80 N. L. R. B.1248, andMatter of Knoxville Sangravl Material Company, Inc.,80 N. L.R B 1461.In asserting jurisdiction,we find it unnecessary to, and do not, consider any interstatecommerce aspects of Spickelmier Industries,Inc., a corporation which is engaged in themanufacture of aluminum windows, and which has among its stockholders and officers per-sons other than the partners of Spickelmier Company as well as Spickelmier Company,partners.6 They presently number about 10. SPICKELMIER COMPANY455the place of delivery.A truck is loaded with the type and quantityof materialdesignated, by the pit supervisor.The driver then driveson a scale, and the load is weighed.The driver is then given a deliveryticket which indicates where the -load is to be delivered. -Ordinarilyno mention is made to the driver as to the route to be taken in makingthe'delivery,7 nor is he otherwise directed as to the manner of delivery.The driver has the delivery ticket receipted upon the delivery of theorder and also collects the required amount of money on C. O. D. orders.When he returns to the pit, he hands in both the receipted deliveryticket and any money collected.A waiting room is provided for thedrivers where they may remain between hauls.The drivers are engaged by the pit supervisor on a terminable atwill basis for indefinite duration.When engaged, they are advisedthat operations commence at 7: 00 a. m., but they are not told that theyhave to report at that hour or any other hour.They do, as a generalrule, however,report between 7: 00 and 9: 00 a. m.Operations ordi.narily end about 4: 00 p. m., but the drivers are apparently free to, anddo, sometimes leave several hours before that time.There is no recordkept of the hours or days worked by the drivers, and no requirement asto the number of hours or days they must be on hand. In fact, theysometimesremain away from the pit for as much as 2 weeks at a time,after simply notifying the Employer that they will not be available forthe particular period.The drivers also do not have to receive permis-sionfrom the Employer, and are not disciplined, for reporting late orleaving early, but they usually notify the Employer when they aregoingto do so.The pit supervisor did, however, recently terminate theservices of a group of drivers for allegedly questioning his integrityand that of the Employer and using profanity.8The record also indi-cates that the Employer has a "no drinking" rule while the drivers areon the job,9 but that this is the only working rule or regulation that ap-plies to the drivers.The drivers earn approximately $75 per week hauling loads for theEmployer, and are paid weekly on the basis of the Employer's compu-tation figured in accordance with the 5 cent a ton-mile agreement 10The Employer does not deduct social security or withholding taxesfrom their pay.None of the drivers receives paid vacations,11 or any7The record indicates,however,that as a matter of mutual protection the driver and thepit supervisor usually make a joint decision on the shortest route to be taken on a longhaul8These drivers were thereafter sent a telegram by the Employer stating : "Effective atonce you are requested to report for hauling service at gravel pit on same base prior tolay-off."There is no evidence, however,as to whether disciplinary measures ever have been, orwould be, taken if this rule were violated11The drivers do not bill the Employer in any fashion based on any computation of theirown.11They do apparently, however,take unpaid vacations,the time for which is determinedby mutual convenience and agreement. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDother Employer benefits except a Christmas present: 2The Employerdoes not carryworkmen's compensation insurancecovering the drivers,but does carry contingent liabilityinsurancefor injury or damage toother persons by the drivers' trucks.13Each driver not only owns his own truck, as already indicated, butalso pays for all its gasoline,repairs,and insurance.Some of themdisplay their names and telephone numbers on their trucks, and sev-eral are listed in the telephone directory as being engaged in the truck-ing business.Most of the drivers also do hauling for other firms,to which the Employer has never objected.This outside work isusually done on week ends, but the drivers occasionally do haul forothers during the week.The record also indicates that some of thedrivers quite frequently purchase sand and gravel from the Employerand then resell it on their own.A few of the drivers have done stock-piling at the pit for several hours and been paid on an hourly ratetherefor, but this has occurred infrequently.There are five regular employees at the gravel, pit, consisting ofoperators, maintenance men, and clericals, who are paid on an hourlybasis,required to work certain specified hours daily, and receive paidvacations and other benefits.The Employer also employs other truckdrivers at its building supply yard, who drive company-owned truckswith the Companynameon them, and whoalso arepaid on an hourlybasis,are required to work specified hours daily, and receive paidThe standards to be applied in determining who is an independentcontractor, within the meaning of Section 2 (3) of the Act, were coin-prehensively discussed in our decision in theSteinbergcase.14Asnoted there, the legislative history of Section 2 (3) makes clear thatCongress intended to give to the'terms "employee" and "independentcontractor" their conventional meanings, and that the Board, in de-termining coverage under the Act, should follow the ordinary testsof the law of agency.' As we further pointed out, the general test thuscontemplated is the familiar "right of control" test, under which anemployer-employee relationship is found to exist where the personfor whom the services are performed reserves the right to control the.manner and means by which the result is accomplished, but does notexist where the right to control is merely limited to the result to beaccomplished.Applying these standards to the facts disclosed by this record, we are,persuaded that the drivers involved herein are independent contrac-,tors.Although some elements of the relationship between the drivers12This has been done for the last 2.years, and consisted of $5 in cash the first year and'an automobile robe the second yearu This, however,is under a blanket policy covering anybody that might be operating anyvehicle in the interest of the Employer.14Matterof Morrisand Julian Leslie Steinberg,d/b/a Steinberg andCo.,78 N. L. R. B.-211. SPICKELMIERCOMPANY457and the Employer suggest that they are employees,an over-all view,in our opinion, compels a contrary finding. In particular,we notethat : (1) each driver owns his own truck and pays for all itsgasoline,repairs, and insurance; (2) the sole compensation of a driver forhauling for the Employer is 5 cents a ton-mile for loads hauled, and,accordingly, his net earnings represent the difference between suchcompensation and his expenses in operating his truck; (3) some of thedrivers have their names and telephone numbers on.their trucks, andsome arelisted in the telephone directory as being in the trucking busi-ness;(4) most of the drivers also do hauling for other firms, and this isdone while the pit is in operation as well as on week ends; (5) some ofthe drivers frequently purchase sand and gravel from the Employerand sellit on their own; (6) there is no requirement that the driversbe on hand any specified hours daily or any specified days weekly,and they are free to, and do, -report late, leave early, and fail to reportat all, without being disciplined for doingso; 15(7) thedrivers arehot directed as to the route to be taken in making a delivery, or other-wisedirectedas to the mannerof delivery; 16 (8) the Employer doesnot deductsocialsecurity or withholding taxes from the drivers' pay,or carry workmen's compensation insurancefor them; (9) unlike theregularemployees at the pit and the drivers employed at the Em-ployer's building supply yard, the drivers involved herein do not re-ceive paid vacations or other employer benefits; and (10) testimonyof both the Employer and the drivers themselves indicates that bothparties consider the relationship as one of employer-independent con-tractor rather than employer-employee.17Upon the basis of the foregoing facts, and the entire record in thecase,we conclude that the drivers petitioned for hereinare inde-pendent contractors within the meaning of the Act.Accordingly,we find that no question affectingcommerce exists concerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act, and we shall,therefore, dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed."As indicated above, they even remain away from the pit for as much as 2 weeks at atime after simply notifying the Employer that they are going to do so16 As indicated above, the driver and the pit supervisor usually make a joint decision onthe route to be taken on a long haul, but this is done as a matter of mutual protection toinsure against serious loss to either party, andthe driver is still free to take the route ofhis choice. --17We consider,as particularly pertinent in this connection the testimony of severaldrivers who variously described their work for the Employer as "hauling for myself," "Iwas in business for myself," "I work for myself %s I see it,"and "I do independent hauling."